Case: 20-60180      Document: 00515775086         Page: 1    Date Filed: 03/11/2021




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                  March 11, 2021
                                  No. 20-60180                    Lyle W. Cayce
                                Summary Calendar                       Clerk


   Larry Lewis,

                                                            Plaintiff—Appellant,

                                       versus

   John Doe, I, South Mississippi Correctional Institution
   CID Officer(s); Amber McGee; John Doe, Corrections
   Investigation Division; James Cooksey; Dyna Hartfield; Regina
   Reed, Warden,

                                                          Defendants—Appellees.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                            USDC No. 1:18-CV-363


   Before Higginbotham, Smith, and Oldham, Circuit Judges.
   Per Curiam:*
          Larry Lewis, Mississippi prisoner # 76756, filed a complaint under 42
   U.S.C. § 1983 against various prison officials, alleging that they violated the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60180      Document: 00515775086           Page: 2     Date Filed: 03/11/2021




                                     No. 20-60180


   Eighth Amendment by failing to protect him from a group of inmates that
   physically attacked him. On motion by the defendants, the district court
   dismissed his complaint without prejudice for failure to exhaust
   administrative remedies under 42 U.S.C. § 1997e(a). Lewis timely appealed
   and filed a motion for leave to proceed in forma pauperis (IFP) on appeal.
   The district court denied his IFP motion and certified that his appeal was not
   taken in good faith.
          Challenging the district court’s certification, Lewis moves for leave to
   proceed IFP on appeal. “An appeal may not be taken [IFP] if the trial court
   certifies in writing that it is not taken in good faith.” 28 U.S.C. § 1915(a)(3).
   This court’s inquiry into whether the appeal is taken in good faith “is limited
   to whether the appeal involves legal points arguable on their merits (and
   therefore not frivolous).” Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983)
   (internal quotation marks and citations omitted). If the court upholds the
   district court’s certification, the appellant must pay the appellate filing fee or
   the appeal will be dismissed for want of prosecution. See Baugh v. Taylor, 117
   F.3d 197, 202 (5th Cir. 1997). However, if the appeal is frivolous, this court
   may dismiss it sua sponte. Id. at 202 n.24; 5th Cir. R. 42.2.
          In accordance with the Mississippi Department of Corrections
   Administrative Remedy Program (ARP), Lewis filed a grievance in which he
   requested monetary damages and asked for criminal charges to be filed
   against a prison official. However, his grievance was rejected during the
   screening process on the grounds that the ARP did not have the authority to
   grant the relief he requested. Under the Prison Litigation Reform Act
   (PLRA), “[n]o action shall be brought with respect to prison conditions
   under [§ 1983], or any other Federal law, by a prisoner confined in any jail,
   prison, or other correctional facility until such administrative remedies as are
   available are exhausted.” § 1997e(a). Even where an inmate seeks monetary
   damages that are unavailable through the ARP, the PLRA nonetheless



                                           2
Case: 20-60180      Document: 00515775086           Page: 3   Date Filed: 03/11/2021




                                     No. 20-60180


   requires the inmate to exhaust “available remedies, whatever they may be.”
   Wright v. Hollingsworth, 260 F.3d 357, 358 (5th Cir. 2001) (internal quotation
   marks omitted); see also Booth v. Churner, 532 U.S. 731, 738-41 and n.6 (2001).
          The defendants asserted failure to exhaust, and it is clear from Lewis’s
   complaint and its attachments that he failed to exhaust his remedies before
   filing suit. Thus, the district court did not err in dismissing his complaint on
   that basis. See Carbe v. Lappin, 492 F.3d 325, 327-28 (5th Cir. 2007). Lewis’s
   failure to exhaust is not excused by the fact that he chose to seek only relief
   that the ARP could not provide, see Wright, 260 F.3d at 358, nor is it excused
   because his claims arise under the Eighth Amendment, see Porter v. Nussle,
   534 U.S. 516, 532 (2002).
          For the foregoing reasons, Lewis has not shown that there is a
   nonfrivolous issue on appeal. See Howard, 707 F.2d at 220. Therefore, the
   district court did not err in holding that Lewis’s appeal was not taken in good
   faith. See id. at 219-20. Lewis’s IFP motion is DENIED, and his appeal is
   DISMISSED as frivolous. See Baugh, 117 F.3d at 202 n.24; 5th Cir.
   R. 42.2.
          The dismissal of this appeal as frivolous counts as a “strike” under 28
   U.S.C. § 1915(g). See Coleman v. Tollefson, 135 S. Ct. 1759, 1762-63 (2015).
   Lewis is CAUTIONED that if he accumulates three strikes, he will not be
   able to proceed IFP in any civil action or appeal filed while he is incarcerated
   or detained in any facility unless he is under imminent danger of serious
   physical injury. See § 1915(g).




                                          3